Case 2:18-cv-00207-Z-BR Document17 Filed 09/13/21 Pagei1of2 PagelD 82

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COUR! N ORTER RCT COURT
FOR THE NORTHERN DISTRICT OF TEXAS FILED
AMARILLO DIVISION
| SEP 13 2021
EUGENE JONES, § CLERK, U.S, DISTRICT COURT
§ By
Petitioner, § uy
§
Vv. § 2:18-CV-207-Z-BR
§
Director, TDCJ-CID, §
§
Respondent. §

ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions, and recommendation of the United States
Magistrate Judge to dismiss the Petition for a Writ of Habeas Corpus filed by Petitioner in this
case. ECF No. 15. Petitioner failed to update the Court with his new address and did not file
objections to the findings, conclusions, and recommendation of the Magistrate Judge. After
making an independent review of the pleadings, files, and records in this case, the Court concludes
that the findings, conclusions, and recommendation of the Magistrate Judge are correct. It is
therefore ORDERED that the findings, conclusions, and recommendation of the Magistrate Judge
are ADOPTED, and the Petition for a Writ of Habeas Corpus is DISMISSED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner has
failed to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,

529 U.S. 473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (5" Cir. 2011). The

Court ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
Case 2:18-cv-00207-Z-BR Document 17 Filed 09/13/21 Page 2of2 PagelD 83

recommendation filed in this case in support of its finding that Petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If Petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit
a motion to proceed in forma pauperis on appeal.

SO ORDERED.

September IZ , 2021.

 

MATVHEW J. KACSMARYK
UNIZED STATES DISTRICT JUDGE
